     Case: 3:18-cv-02741-JZ Doc #: 3 Filed: 12/19/18 1 of 3. PageID #: 71




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 Bismillah                                          Case No. 3:18 CV 2741
 a.k.a. Phillip Douglas Jacobs,
                                                    ORDER DISMISSING COMPLAINT
                                  Plaintiff,
                 -vs-                               JUDGE JACK ZOUHARY


 Bureau of Medical Services, et al.,

                                  Defendants.

       Plaintiff pro se Bismillah, also known as Phillip Douglas Jacobs, an inmate at Marion

Correctional Institution, brings this lawsuit under Section 1983 and seeks to proceed in forma

pauperis (Docs. 1, 2). As in his numerous earlier lawsuits, Bismillah alleges his medical treatment

and other conditions of his confinement violate the Eighth Amendment.

       Under the three-strikes rule, a prisoner may not bring a civil action or appeal in forma pauperis

if he has, on three or more prior occasions while incarcerated, brought a federal court action or appeal

that was dismissed on grounds of frivolousness, maliciousness, or failure to state a claim. 28 U.S.C.

§ 1915(g). An exception to this rule is where the prisoner can show he is under “imminent danger of

physical injury.” Id. The imminent danger exception is “a pleading requirement subject to the

ordinary principles of notice pleading.” Vandiver v. Prison Health Servs., Inc., 727 F.3d 580, 585

(6th Cir. 2013) (citation omitted). To qualify for the exception, a plaintiff must plead sufficient “facts

from which a court, informed by its judicial experience and common sense, could draw a reasonable

inference that [he] was under an existing danger at the time he filed his complaint.” Id. (alteration
     Case: 3:18-cv-02741-JZ Doc #: 3 Filed: 12/19/18 2 of 3. PageID #: 72



in original) (citation omitted). Allegations of past dangers are insufficient. Id. The then-existing

danger must be a “real and proximate . . . danger of serious physical injury.” Rittner v. Kinder, 290

F. App’x 796, 797 (6th Cir. 2008) (internal quotations and citation omitted).

        Bismillah is a frequent filer in federal court who has, on more than three prior occasions while

incarcerated, filed a civil action that was dismissed on grounds that it was frivolous, malicious, or

failed to state a claim. See Bismillah v. Mohr, 2018 WL 4573268, at *2 (N.D. Ohio 2018) (citing

cases). Indeed, as recently noted, Bismillah has filed at least twenty-seven lawsuits in federal court,

and has been denied pauper status, or had his pauper status revoked, in at least three prior cases he

has filed. Id.

        In this lawsuit, Bismillah asserts he is in “imminent danger of serious physical injury” because

Defendants temporarily did not provide him medication for his heart disease (Doc. 1 at 7). Bismillah

has received extensive treatment for his heart problems throughout his incarceration. He contends

his “most recent” episode of “triple-blockages” in October 2018 resulted after medication previously

prescribed for him was “stopped” in 2016 (id. at 5).

        But Bismillah alleges no facts showing imminent danger of serious harm at the time he filed

his Complaint on November 28. He admits that, after the October episode, he was treated by heart

specialists at the Ohio State University Hospital and those doctors “reordered” his medication (id.).

Bismillah does not allege he was deprived of needed medication after this October episode, or that

he faced any real and proximate danger of harm when he filed his Complaint.

        The numerous attachments to the Complaint, including hospital records from 2016 (Doc. 1-

1), grievance forms from 2016 (Doc. 1-2), and other documents whose dates range back decades,

similarly do not demonstrate imminent danger of physical harm at the time he filed his Complaint.



                                                   2
    Case: 3:18-cv-02741-JZ Doc #: 3 Filed: 12/19/18 3 of 3. PageID #: 73



       The application to proceed in forma pauperis (Doc. 2) is denied, and this action is dismissed

without prejudice under the three-strikes rule. If the action is refiled, it must be accompanied by the

full filing fee. This Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      December 19, 2018




                                                  3
